      Case 5:20-cv-00107-CWR-MTP Document 14 Filed 07/16/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                WESTERN DIVISION

 ASHLEY TATE;                                                                      PLAINTIFFS
 TOMEKA TATE

 V.                                                      CAUSE NO. 5:20-CV-107-CWR-MTP

 DAYS INN WORLDWIDE, INC.                                                          DEFENDANT


                                             ORDER

       Before the Court is Ashley and Tomeka Tate’s Motion to Remand. Days Inn Worldwide,

Inc. removed the case to this Court pursuant to diversity jurisdiction, claiming that complete

diversity exists and the amount in controversy is met.

       The Court has reviewed the parties’ briefs and relevant law. It finds that it lacks subject

matter jurisdiction for the reasons stated in Evans v. Red Shield Admin., Inc., No. 3:18-CV-464-

CWR-FKB, 2018 WL 4288724 (S.D. Miss. Aug. 17, 2018). See also Drinkard v. Murphy Oil

USA, Inc., No. 3:14-CV-303-CWR-LRA, 2014 WL 10475642 (S.D. Miss. Oct. 21, 2014).

       The Clerk shall remand this case to the Circuit Court of Adams County, Mississippi with

each party to bear their own costs. See 28 U.S.C. § 1447(c).

       SO ORDERED, this the 16th day of July, 2020.


                                                     s/ Carlton W. Reeves
                                                     UNITED STATES DISTRICT JUDGE
